DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, the prior art of record does not disclose or fairly suggest a wafer processing method with limitation “a division start point forming step of heating the chuck table to a predetermined temperature and applying a laser beam of such a wavelength as to be transmitted through the wafer to the wafer from the back surface of the wafer, with a focal point of the laser beam positioned at a predetermined point inside the wafer, to form division start points along the streets, the division start point including a modified layer and a crack extending from the modified layer to the front surface of the wafer, after the wafer holding step is performed; and a dividing step of grinding the back surface of the wafer by a grinding wheel having a plurality of grindstones in an annular pattern to thin the wafer and divide the wafer into the individual device chips, after the division start point forming step, wherein in the division start point forming step, the chuck table is heated to the predetermined temperature prior to applying the laser beam to the wafer, whereby the 3cracks formed inside the wafer to extend from the modified layers to the front surface are grown, and wherein in the division start point forming 
Regarding claim 6, the prior art of record does not disclose or fairly suggest a wafer processing method satisfying “a division start point forming step of heating the chuck table to a predetermined temperature and applying a laser beam of such a wavelength as to be transmitted through the wafer to the wafer from the back surface of the wafer, with a focal point of the laser beam positioned at a predetermined point inside the wafer, to form division start points along the streets, the division start point including a modified layer and a crack extending from the modified layer to the front surface of the wafer, after the wafer holding step is performed; and 4a dividing step of grinding the back surface of the wafer by a grinding wheel having a plurality of grindstones in an annular pattern to thin the wafer and divide the wafer into the individual device chips, after the division start point forming step, wherein in the division start point forming step, the chuck table is heated to the predetermined temperature prior to applying the laser beam to the wafer, whereby the cracks formed inside the wafer to extend from the modified layers to the front surface are grown, and wherein in the division start point forming step, the predetermined temperature is 40°C to 80°C” along with other limitations of the claim.
The prior art of record are Nakamura (JP 2016/213318 A), Wu et al. (CN 101982285), Shreter et al. (US 2013/0248500 A1), and Yang et al. (US 7776728 B2).  Nakamura teaches a method for dividing a wafer using laser.  The method includes attaching a wafer to a chuck table, and irradiate the wafer with a laser to form division start point in the wafer; then the wafer is thinned and heated so the cracks can extend .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822